Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 13, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-12-00608-CV




 IN RE ALTERRA EXCESS & SURPLUS INSURANCE COMPANY F/K/A MAX
             SPECIALTY INSURANCE COMPANY, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  133rd District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2010-58047

                         MEMORANDUM OPINION

       On June 29, 2012, relator Alterra Excess & Surplus Insurance Company f/k/a Max
Specialty Insurance Company (“Alterra”) filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. On December 3,
2012, the parties filed a joint motion to dismiss the petition. The motion is granted.

       Accordingly, the petition for writ of mandamus is ordered dismissed.


                                                 PER CURIAM

Panel consists of Justices Frost, McCally, and Busby.